     Case 1:18-cr-00153-NONE-SKO Document 66 Filed 01/13/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 1:18-cr-00153-NONE-SKO-2
12                       Plaintiff-Respondent,
13            v.                                         ORDER TO SHOW CAUSE WHY MOTION
                                                         TO COMPEL SHOULD NOT BE DENIED
14    ULISES MEDINA,
                                                         ORDER DENYING APPOINTMENT OF
15                       Defendant-Petitioner.           COUNSEL
16                                                       (Doc. Nos. 53, 63)
17

18          On March 2, 2020, Ulises Medina (“petitioner”), a federal prisoner proceeding pro se,
19   filed a motion to vacate, set aside, or correct a sentence under 28 U.S.C. § 2255 (“§ 2255
20   motion”), raising two Sixth Amendment claims of ineffective assistance of trial counsel. (See
21   Doc. No. 53.) Within his § 2255 motion, petitioner separately moves to compel his trial counsel,
22   Christopher Martens, Esq., to turn over his client file, which petitioner represents counsel has
23   “refused” and “failed to do.” (Id. at 18-19, 20, 22.)
24          On July 30, 2020, the court ordered a responsive filing from counsel, and on September
25   30, 2020, counsel filed a declaration asserting that he provided petitioner’s client file to a family
26   member of petitioner’s at petitioner’s direction, including details of a follow up communication.
27   (Doc. Nos. 62, 65 at ¶¶ 4-5.) It does not appear, however, that petitioner received a copy of his
28   former counsel’s declaration; therefore, the court will have a copy mailed to defendant at this
                                                        1
     Case 1:18-cr-00153-NONE-SKO Document 66 Filed 01/13/21 Page 2 of 4


 1   time. The court also will order petitioner to show cause within thirty days of the date of this

 2   order, why his motion to compel production of his client file should not denied based on the

 3   contents of his former counsel’s declaration.

 4           Additionally, petitioner has requested the appointment of counsel on his behalf within his

 5   § 2255 motion. In that regard, petitioner states only that he “should be assigned another

 6   attorney.” (Doc. No. 53 at 23.) In a later motion for status, petitioner has again requested

 7   appointed counsel. (Doc. No. 63.) Petitioner states that he “is untrained in the law. His § 2255

 8   motion has several issues of law that should grant him relief. Assistance of counsel will be

 9   needed to assist him litigate these issues.” (Id. at 2.)

10           There is no constitutional right to appointment of counsel for petitioners making a

11   collateral attack on their conviction. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“we

12   have never held that prisoners have a constitutional right to counsel when mounting collateral

13   attacks upon their convictions”); Sanchez v. United States, 50 F.3d 1448, 1456 (9th Cir. 1995)

14   (“there is no constitutional right to counsel at a collateral, post-conviction section 2255

15   proceeding”). Nevertheless, “[t]he rules governing habeas proceedings mandate the appointment

16   of counsel if necessary for the effective utilization of discovery procedures . . . or if an

17   evidentiary hearing is required.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983) (citing

18   Rules Governing Section 2255 Proceedings, Rules 6(a) (“If necessary for effective discovery, the

19   judge must appoint an attorney for a moving party who qualifies to have counsel appointed under

20   18 U.S.C. § 3006A.”), 8(c) (“If an evidentiary hearing is warranted, the judge must appoint an
21   attorney to represent a moving party who qualifies to have counsel appointed under 18 U.S.C.

22   § 3006A.”). Appointment of counsel to represent indigent defendants is also required in § 2255

23   proceedings “when the complexities of the case are such that denial of counsel would amount to a

24   denial of due process.” Brown v. United States, 623 F.2d 54, 61 (9th Cir. 1980). See also Dillon

25   v. United States, 307 F.2d 445, 447 (9th Cir. 1962) (due process requires appointment of counsel

26   “when the circumstances of a defendant or the difficulties involved in presenting a particular
27   matter are such that a fair and meaningful hearing cannot be had without the aid of counsel”).

28   /////
                                                         2
     Case 1:18-cr-00153-NONE-SKO Document 66 Filed 01/13/21 Page 3 of 4


 1           Outside of these three mandatory situations, district courts are authorized under 18 U.S.C.

 2   § 3006A(a)(2) to appoint counsel in a § 2255 proceeding whenever “the court determines that the

 3   interests of justice so require” and the movant is financially eligible. “In deciding whether to

 4   appoint counsel in a habeas proceeding, the district court must evaluate the likelihood of success

 5   on the merits as well as the ability of the petitioner to articulate his claims pro se in light of the

 6   complexity of the legal issues involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983);

 7   see also Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir. 1984) (finding no abuse of discretion

 8   where district court denied appointment of counsel in a § 2255 proceeding because “[a]lthough

 9   the appellant is over 60 years of age and has no background in the law, he thoroughly presented

10   his issues in the habeas petition and the accompanying memorandum of law”); Franklin v. United

11   States, No. SACR 06-0166-DOC, 2014 WL 12691082, at *2 (C.D. Cal. Sept. 16, 2014)

12   (declining to appoint counsel in a § 2255 proceedings where the petitioner “has demonstrated a

13   good understanding of the matter at issue on remand and ‘the ability to present forcefully and

14   coherently his contentions’”) (quoting La Mere v. Risley, 827 F.2d 622, 626 (9th Cir. 1987)).

15           The court declines to appoint counsel to assist petitioner with his § 2255 motion at this

16   time. In examining the situations in which appointment of counsel is mandatory, the court finds

17   that none apply to petitioner’s case. Appointment of counsel is not necessary for the effective

18   utilization of discovery procedures in this case, and the court does not find, at this time, that an

19   evidentiary hearing is required. Similarly, the relative complexities of petitioner’s case are not

20   such that denial of counsel would amount to a denial of due process: petitioner’s claims are
21   clearly articulated and grounded in well-established law. Petitioner has presented his case

22   effectively in his papers. “Given the information he has presented … and given the Court’s

23   independent review of the record, the Court has a reliable basis for assessing the validity of the

24   grounds” that Petitioner has asserted. Mercado, 2011 WL 573377, at *5. That petitioner believes

25   he may benefit from the assistance of counsel is not a sufficient. Petitioner’s request for the

26   appointment of counsel will therefore be denied at this time.
27           Finally, on September 2, 2020, petitioner requested that he be apprised of the status of his

28   case, specifically asking whether a briefing schedule has been issued. (Doc. No. 63.) The court
                                                          3
     Case 1:18-cr-00153-NONE-SKO Document 66 Filed 01/13/21 Page 4 of 4


 1   cannot issue a briefing schedule until petitioner’s motion to compel has been decided, as well as

 2   the related motion to amend. The court will issue a briefing schedule as soon as practicable upon

 3   resolution of those motions.

 4          Accordingly, the court ORDERS as follows:

 5          1. The court directs the Clerk of the Court to mail to petitioner a copy of the attorney

 6               declaration received by the court on September 30, 2020 (Doc. No. 65);

 7          2. Petitioner is ordered to SHOW CAUSE by within thirty (30) days of the date of this

 8               order, why his motion to compel (Doc. No. 53) should not be DENIED based on the

 9               contents of his former counsel’s declaration;

10          3. To the extent petitioner’s motion for status (Doc. No. 63) inquired about the issuance

11               of a briefing schedule, the court has answered petitioner’s inquiry;

12          4. To the extent petitioner’s § 2255 motion (Doc. No. 53) and his motion for status (Doc.

13               No. 63) requested the appointment of counsel, that request is DENIED; and

14          5. A briefing schedule will be issued by the court once petitioner’s motions to compel

15               and to amend are resolved.

16   IT IS SO ORDERED.
17
        Dated:     January 13, 2021
18                                                      UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                        4
